
	
		II
		111th CONGRESS
		2d Session
		S. 3091
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Ms. Klobuchar (for
			 herself and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to prohibit
		  the Secretary of Homeland Secretary from charging a fee for a Certificate of
		  Citizenship for a foreign-born child adopted within the United States and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Adoption Fairness
			 Act.
		2.Prohibition on
			 fees for Certificates of Citizenship for adopted childrenSection 320 of the Immigration and
			 Nationality Act (8 U.S.C. 1431) is amended by adding at the end the following
			 new subsections:
			
				(c)The Secretary of
				Homeland Security may not charge a fee for the issuance of a Certificate of
				Citizenship for a child who is adopted by a United States citizen parent and
				who is eligible for automatic citizenship under subsection (b), regardless of
				whether the child's adoption was finalized in the United States or in a foreign
				country.
				(d)The Secretary of
				Homeland Security shall implement all reasonable measures to facilitate the
				timely issuance of a Certificate of Citizenship for a child who is adopted by a
				United States citizen parent and who is eligible for automatic citizenship
				under subsection
				(b).
				.
		3.Report on the
			 issuance of Certificates of CitizenshipNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit to
			 Congress a report—
			(1)on the
			 Secretary's process for issuing Certificates of Citizenship for children who
			 are eligible for automatic citizenship under section 320(b) of the Immigration
			 and Nationality Act (8 U.S.C. 1431(b)); and
			(2)that includes the
			 recommendations of the Secretary to streamline, simplify, and expedite the
			 process to ensure the timely and efficient provision of such Certificates of
			 Citizenship.
			
